FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAMIRO CAMACHO, JR.,                             No. 09-15156

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00090-KJD-
                                                 GWF
   v.

SHIELDS, C/O; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Kent J. Dawson, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ramiro Camacho, Jr., a Nevada state prisoner, appeals pro se from the

district court’s judgement dismissing his 42 U.S.C. § 1983 action alleging various



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
constitutional violations in connection with the interruption of his prayers on one

occasion. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo,

Jacobson v. AEG Capital Corp., 50 F.3d 1493, 1496 (9th Cir. 1995), and we

affirm.

       The district court properly concluded that Camacho failed to establish a

prima facie claim that his religious beliefs were substantially burdened. See 42

U.S.C. § 2000cc-2(b) (requiring that a plaintiff must produce “prima facie evidence

to support a claim alleging a violation of the Free Exercise Clause or a violation of

the [Religious Land Use and Institutionalized Persons Act]”); Canell v. Lightner,

143 F.3d 1210, 1215 (9th Cir. 1998) (holding that “‘relatively short-term and

sporadic’” intrusions on an inmate’s prayer activities did not constitute a

substantial burden on inmate’s free exercise of his religion).

       The district court properly determined that Camacho failed to produce any

evidence creating an issue of fact pertaining to the alleged violation of his Eighth

Amendment rights. See Wilson v. Seiter, 501 U.S. 294, 303 (1991) (holding that

prisoner must show prison officials were deliberately indifferent to prison

conditions to establish an Eighth Amendment violation); see also Jacobson, 50

F.3d at 1496 (affirming dismissal as a valid grant of summary judgment where




PDM/Research                               2                                    09-15156
district court considered matters outside the pleadings and plaintiffs were given an

opportunity to brief the issues and submit evidence in support of their position).

       The district court properly determined that Camacho’s claim under the

Fourteenth Amendment fails because the punishment stemming from the incident

in his complaint did not implicate a protected liberty interest. See Serrano v.

Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (explaining that the procedural

protections afforded in Wolff v. McDonnell, 418 U.S. 539 (1974), adhere only

when a disciplinary action implicates a protected liberty interest); see also

Jacobson, 50 F.3d at 1496.

       Camacho’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                               3                                      09-15156